      Case: 1:20-cr-00280 Document #: 19 Filed: 06/17/20 Page 1 of 2 PageID #:48


                                                                   F'Ifirffiffi
                            UNITED STATES DISTRICT COURT
                            NORTHERI{ DISTRICT OF ILLINOIS
                                                                            JUN   t72o2o
                                                                                           J
                                  EASTERN DIVISION                    THOMASG. BRUTON
                                                                   CLERK, U.S. D]STRICT COURT

 UNITED STATES OF AMERICA
                                             20 cR 280                JUDGE WO()D
                      v..
                                             Violation: Title 18, United States Code;
 PARIS MICKLE and                            Section 371
 TAHKISHA HODGE
                                                   MAGISTRATE               GE F[IEiTltES
                                                                     "TUD

        The SPECIAL JANUARY 2019 GRAND JURY charges:

        1.    On or about June 2,2020, the Federal Deposit Insurance Corporation

insured the d.eposits of PNC Bank, National Association, which owned and operated

an automated teller machine ("ATM") located at 8700 South Cottage Grove, Chicago,

Illinois.

        2.    On or about June 2,2020, at Chicago, in the Northern District of Illinois,

Eastern Division,

                                  PARIS MICKLE and
                                  TAHKISHA HODGE,

d.efendants herein, conspired   with each other, and with others known and unknown,

to commit an offense against the United States, namely, to take and carry away with

the intent to steal money exceeding $1,000 in value belonging to, and in the care,

custody, control, management, and possession of PNC Bank, National Association,

namely the United States currency stored in the PNC Bank ATM located. at 8700

South Cottage Grove, Chicago, Illinois, in violation of Title 18, United States Code,

Section 2113G).
     Case: 1:20-cr-00280 Document #: 19 Filed: 06/17/20 Page 2 of 2 PageID #:49




       3.     It wa's part of the conspiracy that defendants   agreed to break into the

PNC Bank ATM in order to steal the United States currency stored. in the ATM.

                                      Overt Acts

       4.     In furtherance of, and to effect the object of, the conspiracy, defendants

committed and caused to be committed the following overt acts, among others, in the

Northern District of Illinois:

              a.     On or about June 2,2020, defendant PARIS MICKLE used a blow

torch to attempt to break into the PNC Bank ATM and steal the United States

currency stored in the ATM;

             b.     On or about June 2,2020, defendant TAHKISHA HODGE used a

chain connected to a sed.an and attached to the PNC Bank ATM to attempt to break

into the ATM and steal the United States currency stored in the ATM; and

             c.     On or about June 2,2020, defendant TAHKISHA HODGE used. a

chain connected to a sport utility vehicle     aid   attached to the PNC Bank ATM to

attempt to break into the ATM and steal the United States currency stored in the

ATM;

       In violation of Tit1e 18, United States Code, Section 371.


                                        A TRUE BILL:


                                        FOREPERSON


UNITED STATES ATTORNEY

                                           2
